Citation Nr: 1827624	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation greater than 10 percent for service-connected degenerative joint disease (DJD) of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In May 2014, the Board remanded the claim for further development because there was no indication in the record of a search for pertinent VA treatment records dated after March 2011 nor evidence of a more recent magnetic resonance imaging (MRI) or X-ray study.  In December 2016, the Board remanded the claim to afford the Veteran a new VA examination that was in compliance with the specifications set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board remanded the claim in September 2017 to afford the Veteran an opportunity to submit evidence from an employer confirming that his left knee disability markedly interferes with his employment and to afford him with another VA examination that addresses the following points:  whether the Veteran's allegations of a frozen knee during flare-ups qualify as left knee ankylosis; whether there are any affected muscles or nerves that qualify as a separate rating; whether he had a tear or dislocation including locking and swelling that would qualify him for a separate rating under Diagnostic Code 5258; whether he is entitled to an increased rating on a schedular or extraschedular basis; whether he is entitled to service connection for any disabilities secondary to his left knee DJD, including his right hip and left buttock; whether he is entitled to TDIU; and whether he is entitled to a separate rating for the loss of extension and flexion in the left knee.  The case is once again before the Board.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the left knee is characterized by arthritis-related painful motion.

2.  The preponderance of the evidence is against a finding that the Veteran has symptoms of ankylosis.

3.  Giving the Veteran the benefit of the doubt, based on consistent findings of locking and swelling of the knee that are not specifically contemplated in the Veteran's current ratings, this will serve as a basis to conclude that there is some cartilage/meniscus damage consistent with such findings; However, there is no evidence of removal of knee cartilage/meniscus.  

5.  The preponderance of the evidence is against a finding that the Veteran has limitation of flexion limited to 60, 45, 30, or 15 degrees.

6.  The preponderance of the evidence is against a finding that the Veteran has limitation of extension limited to 5, 10, 15, 20, 30, or 45 degrees.

7.  The preponderance of the evidence is against a finding that the Veteran has impairment of the tibia or fibula or genu recurvatum.

8.  The preponderance of the evidence is against a finding that there are exceptional or unusual factors which would render application of the schedular criteria for the Veteran's left knee disability impractical.


CONCLUSION OF LAW

1.  The criteria for an evaluation greater than 10 percent for service-connected degenerative joint disease (DJD) of the left knee, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5010, 5256-5263 (2017).

2.  The criteria for a separate 20 percent rating for cartilage/meniscus damage consistent with frequent findings of locking and swelling have been met throughout the entire timeframe on appeal.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5258 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Appellate review may proceed without prejudice to the Veteran.

II.  Increased Rating

The Veteran and his representative assert that his left knee disability warrants an increased rating from 10 percent to 30 percent throughout the appeal period (see April 2011 Appeal to Board of Veterans' Appeals, VA Form 9), which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

For purposes of this decision, the Board notes that the average normal range of motion of the knee is flexion from 0 to 140 degrees and extension from 140 to 0 degrees.  38 C.F.R. § 4.71.

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is considered to be compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

A knee disorder can receive separate ratings, based on symptoms related to arthritis, stability, flexion, and extension.  Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation.  See VAOPGCPREC 23-97.  When a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  See VAOPGCPREC 9-98.

Disabilities of the knee are rated under DC 5256 through DC 5263 of 38 C.F.R. 
§ 4.71a (2017).

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees is rated 30 percent disabling; in flexion between 10 degrees and 20 degrees is rated 40 percent disabling; in flexion between 20 degrees and 45 degrees is rated 50 percent disabling; and extremely unfavorable, in flexion at an angle of 45 degrees or more is rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides a 20 percent disability rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated at 0 percent disabling, flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated 0 percent disabling, extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides ratings for impairment of the tibia and fibula.  A 10 percent rating is warranted for malunion with slight knee or ankle disability.  A 20 percent rating is warranted for malunion with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion and requiring a brace.  38 C.F.R. § 4.71a.

The Veteran's claim for increased rating was received in September 2010.  The relevant focus for adjudicating his claim is the period beginning September 2009, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2015).

The Board takes into consideration the Veteran's statements with respect to his left knee disability.  The Veteran states that he has "limitation to move back and forth, left and right," which is aggravated by slight movement.  See October 2010 statements.  The pain occurs on a daily basis, his knee "locks up at times," needs to elevate his knee for the pain to go down, and leaves work for rest.  Id.  His spouse states that his knee disability has gotten worse over the years with increased pain preventing him from climbing stairs and limits the Veteran in the amount of outside work he can do.  See October 2010 and October 2017 spouse statements.  Coworkers state they have noticed his pain and discomfort with his left knee disability has become more frequent and severe with trouble getting out of his chair or the car.  See October 2010 coworker statements.  He limps and frequently stops after walking or climbing stairs.  Id.  The Veteran states his knee locks, catches, and gives way with any kind of movement and happens without notice.  See January 2011 statements.  He has pain, swelling, stiffness, and muscle spasms, and does not use any range of motion without unbearable pain.  Id; see also April 2011 Appeal to Board of Veterans' Appeals, VA Form 9.  He reports pain on a scale of 10 out of 10 when he has flare-ups.  See November 2014 statements.  He uses a cane and medications to alleviate the pain.  Id; see also April 2017 statements.

The Board acknowledges that while the Veteran is considered competent to report symptoms such as pain because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his left knee disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").  Thus, the Board finds that the Veteran is competent to report on symptoms such as pain and weakness but he is not able to identify the specific level of his left knee disability.

Turning to the medical evidence of record, a November 2010 VA examination notes subjective complaints of pain scaled on a 9 out of 10, worse with weight bearing activities, stiffness, swelling at least four times per month, relief with elevation, no heat or redness, rarely has instability or gives way with walking, no history of falls, there is locking with activity, fatigability, and lack of endurance.  The Veteran takes medication for the pain.  The examiner reports that the Veteran was working full-time at the time of this examination.  He leaves work early due to knee swelling and pain, and he has trouble walking long distances or standing for long periods of time.  The examiner diagnosed the Veteran with DJD of the left knee "with progressive symptoms causing moderate functional impairment, with intermittent use of a cane and knee brace."  See November 2010 VA examination.  The examiner noted X-ray findings with degenerative changes in the left knee.

A March 2011 VA treatment progress note reveals some locking in the left knee and reports of severe limitation with difficulties in walking downhill.  See April 2011 VA treatment records.  June 2014 VA treatment records note swelling and pain when walking and doing exercise, and x-ray findings of degenerative arthritis in the Veteran's left knee.  See May 30, 2014 VA treatment progress note in June 2014 VA treatment records.  A July 2014 VA examination notes knee pain flare-ups on a scale of 10 out of 10, less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability of station, disturbance of locomotion, and tenderness or pain to palpitation.  X-ray imaging was performed with findings of degenerative traumatic arthritis in the left knee.  See July 2014 VA examination.

A January 2017 VA examination reveals additional functional loss or range of motion after three repetitive use testing repetitions.  The examiner noted weakened movement, disturbance of locomotion, and interference with standing, walking with a limp, and swelling of the left knee three times per week.  There was also evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpitation of the joint.  The examiner noted pain on passive range of motion with weakness on motion.  VA treatment progress notes from February, May, and August 2017 note continued complaints of left knee pain with limitations on daily activities.  See September 2017 VA treatment records.

An October 2017 VA examination reveals left knee pain with functional loss, evidence of pain with weight bearing, swelling after activities, and pain when walking, standing, or sitting.  X-ray evidence shows DJD of the left knee.  The examiner noted knee locking with activity, fatigability, and lack of endurance.  The joint was considered painful on motion and the range of motion or joint function is not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use testing.  There was no estimated additional decrease in range of motion with flare-ups.  The Veteran rated his knee pain as 9 out of 10 in intensity.

In this case, the Board has reviewed the Veteran's medical history, his lay statements and that of his former coworkers and spouse, and the corresponding VA examinations.  The Board finds that the VA examinations during this time period are the most probative pieces of evidence in regards to the severity of the Veteran's left knee disability.  In reaching this conclusion, the Board has not overlooked the lay statements regarding the severity of the Veteran's condition but finds that the VA examinations during this time period are the most probative pieces of evidence because these evaluations specifically addressed the severity of the Veteran's left knee.  Accordingly, the Board has placed significant weight on those evaluations.  Davidson, supra.

The Board notes that the RO assigned the Veteran a 10 percent disability rating under Diagnostic Code 5010 in a February 2007 rating decision based on objective evidence of painful motion documented on squatting during a November 2006 VA examination.  The Board finds that the Veteran is not entitled to a higher rating under DeLuca.  As already noted, the Veteran is already being compensated for painful motion under 38 C.F.R. § 4.71, 5010.  Aside from this, there is no additional non-compensated motion that can form the basis of an increased rating and no additional limitation of motion that the Veteran is not already being compensated for.  

Likewise, prohibitions regarding pyramiding preclude compensation for painful motion under Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  A VA examination of the joints must, wherever possible, include range of motion testing for pain on active motion, passive motion, weight-bearing, nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  Correia, 28 Vet. App. at 169-70; 38 C.F.R. § 4.59.  In compliance with the Board's prior remand, the October 2017 VA examination addresses this type of painful motion.  But because the Veteran is already being compensated for his painful noncompensable motion, there is no uncompensated limitation of motion that can provide a basis for an increased rating under Correia or on any other basis.

In regards to Diagnostic Code 5260 and 5261, the November 2010 VA examination reveals flexion limited to 130 degrees with pain at 100 to 130 degrees and no limitation on extension.  July 2014 VA examination reveals left knee flexion limited to 100 degrees with pain at 100 degrees.  Left knee extension is limited to 10 degrees with pain at 10 degrees.  January 2017 VA examination notes flexion limited to 130 degrees and limited to 100 degrees after three repetitions, and extension limited to 0 degrees with no change after three repetitions.  October 2017 VA examination reveals flexion limited to 130 degrees and extension limited to 0 degrees.  In light of this evidence, an increased rating under Diagnostic code 5260 for limitation of flexion is not warranted because there is no evidence of flexion limited to any compensable degree.  In regards to Diagnostic Code 5261, although the July 2014 VA examination reveals extension limited to 10 degrees, subsequent VA examinations, namely in January and October 2017, reveal extension limited to 130 degrees, which is considered normal extension.  Therefore, the Board finds an increased rating under Diagnostic Code 5261 is not warranted.

The Veteran is not entitled to a separate compensable evaluation for ankylosis because the record does not show any ankylosis of the left knee.  Therefore, Diagnostic Code 5256 is not applicable.

The Board also notes that the Veteran was assigned a 10 percent disability rating under Diagnostic Code 5257 in 1976 for recurrent sprain of the left knee and due to slight instability, an increased rating was denied in the Board's September 2017 decision, and the Veteran did not appeal that denial.  

However, turning to Diagnostic Code 5258, while there is no diagnostic evidence of cartilage, semilunar, dislocated, there have been consistent findings of frequent episodes of "locking" and swelling of the joint throughout the entire timeframe on appeal.  See November 2010, July 2014, January 2017, and October 2017 VA examinations.  Therefore, giving the Veteran the benefit of the doubt, based on consistent findings of locking and swelling of the knee that are not specifically contemplated in the Veteran's current ratings, this will serve as a basis to conclude that there is some cartilage/meniscus damage consistent with such findings, and that a separate 20 percent rating is warranted under Diagnostic Code 5258.

As to Diagnostic Code 5259, the record is silent for symptomatic residuals of removal of a semilunar cartilage.  Thus, a separate rating under this Diagnostic Code is not warranted.

As to Diagnostic Codes 5262 and 5263, there is no probative evidence of any impairments of the Veteran's tibia or fibula nor has the Veteran been shown to have genu recurvatum.  Thus, an increased rating under these Diagnostic Codes is not warranted.

Additionally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected left knee disability, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that he is not entitled to an additional increased rating, but is entitled to a separate 20 percent rating under Diagnostic Code 5258.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with his employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's overall disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with his or her employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service connected disability with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.


ORDER

Entitlement to an evaluation greater than 10 percent for service-connected degenerative joint disease (DJD) of the left knee is denied.

Entitlement to a separate 20 percent rating for damaged cartilage manifested by locking, pain, and swelling, is granted for the entire timeframe on appeal, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


